Citation Nr: 1018333	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-38 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for chronic headaches.

3.	Entitlement to service connection for coronary artery 
disease with paroxysmal atrial fibrillation.

4.	Entitlement to service connection for a mood disorder, to 
include as secondary to service-connected disabilities.

5.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

6.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to 
April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The appellant testified before the undersigned Acting 
Veterans Law Judge at a November 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a mood 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The competent evidence of record indicates the Veteran is 
not diagnosed with hearing loss of either ear for VA 
purposes.

2.	Chronic headaches were not manifested in active service, 
and any current chronic headaches are not otherwise 
etiologically related to the Veteran's period of active 
service.

3.	Coronary artery disease was not manifested in active 
service or within one year of service discharge, and the 
Veteran's current coronary artery disease with paroxysmal 
atrial fibrillation is not otherwise etiologically related 
to his period of active service.

4.	Degenerative joint disease of the left knee is manifested 
throughout the appeal by no more than subjective 
complaints of pain with objective evidence of 
noncompensable limitation of motion and arthritis 
established by X-ray findings.  There is no evidence of 
ankylosis; compensable limitation of motion; subluxation, 
instability, or laxity; or impairment to the tibia or 
fibula.

5.	Degenerative joint disease of the right knee is manifested 
throughout the appeal by no more than subjective 
complaints of pain with objective evidence of 
noncompensable limitation of motion and arthritis 
established by X-ray findings.  There is no evidence of 
ankylosis; compensable limitation of motion; subluxation, 
instability, or laxity; or impairment to the tibia or 
fibula.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.	Chronic headaches were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.	Coronary artery disease with paroxysmal atrial 
fibrillation was not incurred in or aggravated by active 
duty service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

4.	The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260 and 5261 (2009).

5.	The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260 and 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in September 2004.  
The RO's March 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded VA examinations for his 
claimed hearing loss, headaches, mood disorder and knee 
disabilities in July and August 2004, September and October 
2006 and May 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  These examinations are adequate 
to allow the Board to adjudicate the issues on appeal, as 
they involved a review of the Veteran's claims folder, as 
well as physical examination of the Veteran.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 31 (2007).  See also 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

A VA examination was not provided in conjunction with the 
Veteran's claim of service connection for coronary artery 
disease, and the Board notes that the evidence of record does 
not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2009).  VA has 
a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In the present case, there is nothing 
in the record, other than the Veteran's own lay statements, 
that his currently diagnosed heart disorder is etiologically 
related to his period of active service.  As he is not 
competent to provide evidence of a diagnosis or etiology of a 
condition, the record is silent for a nexus between the 
Veteran's current heart disorder and his active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
has not satisfied all the elements of McLendon; therefore, VA 
is not required to provide him with a VA examination in 
conjunction with his claim.

The Board observes the RO has been unable to obtain records 
related to asserted in-service treatment conducted at 
facilities at Forts Dix and Bliss and Manheim, Germany.  In a 
case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to assist the Veteran in the development of his claim 
and to provide reasons or bases for any adverse decision 
rendered without these records.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
Veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  In accordance with the aforementioned cases as 
well as Dixon v. Derwinski, 3 Vet. App. 261 (1992), the RO 
informed the Veteran in February and July 2009 letters that 
it was unable to obtain the records in question, and asked 
the Veteran to submit any evidence pertaining to such 
treatment.  These letters also informed the Veteran of other 
evidence he could submit that could substitute for service 
clinical records, including statements from military 
personnel or "buddy" certificates or affidavits.  To date, 
the Veteran has submitted no such evidence.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system and organic heart disease, including 
coronary artery disease, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Bilateral Hearing Loss

The Veteran contends he suffers from a bilateral hearing loss 
disability due to acoustic trauma suffered during active 
service.  For purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Upon review, service treatment records are negative for a 
hearing loss disability in either ear.  Post-service medical 
evidence include the reports of a September 2006 VA audiology 
examination. The examination indicated the following puretone 
thresholds: 






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
25
LEFT
5
10
10
35
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left. 

Considering the results of the September 2006 VA examination, 
it is clear that the Veteran does not currently suffer from a 
current hearing loss disability for VA benefit purposes.  His 
puretone thresholds, at 500, 1000, 2000, 3000, and 4000 
Hertz, were less than 40 in all frequencies, and he did not 
show puretone thresholds of 26 or more in 3 or more 
frequencies in either ear.  His scores on the Maryland CNC 
Test were not less than 94 percent at this examination.  The 
Veteran has not identified any post-service testing revealing 
the presence of hearing loss disability for VA compensation 
purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
sensorineural hearing loss.  As Veteran has no competence to 
give a medical opinion on the diagnosis of a condition, see 
Espiritu, supra, the Board concludes that the preponderance 
of the evidence is against a finding that the Veteran has 
bilateral sensorineural hearing loss disability for VA 
purposes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Chronic Headaches

The Veteran maintains that he currently suffers from chronic 
headaches as a direct result of his active service.  
Specifically, he asserts that his currently diagnosed mixed 
chronic daily migraine cephalgia is related to an in-service 
accident in which he sustained a concussion.

While the evidence reveals that the Veteran currently suffers 
from a chronic headache disorder, diagnosed cephalgia, mixed 
chronic daily and migraine, the competent, probative evidence 
of record does not etiologically link the Veteran's current 
disability to his service or any incident therein.  Service 
treatment records indicate the Veteran sought treatment for 
symptoms that included sensitivity to light in November 1981.  
At the time, a diagnosis of hay fever was rendered.  There is 
no record of treatment for a concussion or any other 
condition resulting in symptoms of headaches in service.  In 
addition, a January 1983 Report of Medical Examination, 
completed upon the Veteran's separation from active service, 
indicates a normal neurological clinical evaluation.  
Finally, the Board observes that a January 1983 Report of 
Medical History, completed and signed by the Veteran, notes 
no history of a head injury or frequent or severe headaches.  
As such, the Board finds that the Veteran did not suffer from 
a chronic headache disorder during active service.

In addition, there is no continuity of symptomatology in the 
instant case.  In this regard, the Board observes a January 
1996 VA treatment record notes the Veteran complained of a 
history of headaches for the past few years.  Further, the 
Board notes that, at an August 2004 VA examination, the 
Veteran relayed a history of significant headaches beginning 
in 1990, approximately seven years following separation from 
service.  The Board may, and will, consider in its assessment 
of service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

The Board acknowledges the Veteran's assertion that he has 
suffered from recurrent headaches since being struck in the 
head during active service in approximately 1981 (see, e.g., 
November 2009 hearing transcript at p. 3).  However, the 
Board again observes that the Veteran himself denied a 
history of head injury or frequent or severe headaches at 
service separation, and reported the onset of headaches in 
1990 at the August 2004 VA examination.  The Board finds that 
the contemporaneous records far outweigh the Veteran's recent 
statements concerning suffering from recurrent headaches 
since separation from service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran); see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).

As noted above, the Veteran was afforded a VA examination in 
August 2004, during which the examiner noted the Veteran's 
reported history of an in-service injury resulting in a 
concussion.  After reviewing the Veteran's service treatment 
records and claims folder, and examining the Veteran, the VA 
examiner stated that it is less likely than not that the 
Veteran's chronic headaches are related to his active 
service.  The Board observes that this medical opinion was 
based on the absence of medical records regarding an in-
service concussion or recurrent headaches as well as the 
Veteran's self-reported history of significant headaches 
beginning in approximately 1990, seven years following 
service separation.

In sum, the Board finds that there is no evidence of a 
chronic headache disorder in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
mixed chronic daily cephalgia and migraine headaches and his 
period of active service.  The preponderance of the evidence 
is against this aspect of the Veteran's claim.  The Veteran 
has produced no competent evidence or medical opinion in 
support of his claim that his present chronic headache 
disorder is the result of in-service injury or illness, and 
the negative VA medical opinion weighs against granting the 
Veteran's claim.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed chronic headache disorder arises from 
his active service.  However, the Board notes that as a 
layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a chronic headache disorder, and the benefit of the doubt 
rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Coronary Artery Disease with Paroxymal Atrial Fibrillation

The Veteran contends that his currently diagnosed heart 
disorder, coronary artery disease with paroxysmal atrial 
fibrillation, is etiologically related to his period of 
active service.  While the evidence reveals that the Veteran 
currently suffers from a heart disorder, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current disability to his service or any incident 
or disorder incurred therein.  With regards to direct service 
connection, service treatment records are absent complaints, 
findings or diagnoses of any disorders related to the heart 
during service.  In addition, during the January 1983 
clinical examination for separation from service, the 
Veteran's heart and vascular system were evaluated as normal.  
Finally, the January 1983 Report of Medical History, 
completed and signed by the Veteran, indicates the Veteran 
then denied a history of heart trouble, palpitation or 
pounding heart, and pain or pressure in the chest at service 
discharge.  Thus, there is no medical evidence that shows the 
Veteran suffered from a heart disorder of any kind during 
service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  In other words, the fact that a heart disorder did 
not manifest during the Veteran's period of active service is 
not fatal to the instant claim if there is evidence of an 
etiological link between the Veteran's current disorder and 
his active service.  See generally Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  In this case, the Veteran has a current 
diagnosis of coronary artery disease with paroxysmal atrial 
fibrillation.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.

In the instant case, the Veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current disorder and an event or occurrence in service.  The 
Board acknowledges that the Veteran himself has claimed his 
currently diagnosed coronary artery disease with paroxysmal 
atrial fibrillation arises from his active service.  However, 
as noted above, as a layman, the Veteran has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Espiritu, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  See Lathan, supra.

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the Veteran was first 
diagnosed with atrial fibrillation in approximately 1996 (see 
July 2004 Knoxville Area Community Hospital treatment record) 
and cardiomegaly in approximately January 1999 (see January 
1999 VA X-ray report).  This is approximately 13 and 16 
years, respectively, since the Veteran separated from 
service; this significant lapse in time between the active 
service and the first evidence of a heart disorder weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson, supra; 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

Finally, certain chronic diseases, including organic diseases 
of the heart, may be presumed to have occurred in service if 
manifested to a degree of 10 percent within one year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, 
as noted above, the Veteran was not diagnosed with a heart 
disorder until 1996, 13 years after discharge from active 
service.  Therefore, the presumption of service connection 
does not apply in this case.

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
currently diagnosed coronary artery disease with paroxysmal 
atrial fibrillation is etiologically related to his active 
service.  The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is also probative evidence against the claim 
for direct service connection.  In addition, the facts of 
this case do not warrant presumptive service connection for 
the Veteran's heart disorder, because this condition did not 
manifest to a degree of 10 percent within one year of his 
discharge from active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
coronary artery disease with paroxysmal atrial fibrillation, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

II.	Increased Initial Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently service connected for degenerative 
joint disease of both the left and right knee, and has been 
assigned separate initial evaluations of 10 percent for each 
knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009), pertaining to limitation of flexion of the knee.  The 
Veteran contends that both knee disabilities are currently 
characterized by limitation of motion due to pain and 
associated instability.  As such, he contends that he is 
entitled to a higher disability rating throughout the appeal 
period for his service-connected bilateral knee disabilities.  
As an initial matter, the Board observes that the Veteran's 
separate evaluations for bilateral degenerative joint disease 
of the knees are rated under the same Diagnostic Code.  
Moreover, as discussed below, the symptomatology for both 
disabilities has been identical throughout this appeal.  For 
these reasons, the Board will discuss entitlement to higher 
initial disability evaluations for these disabilities 
together.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a Veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 
3.59.

As noted above, the Veteran's knee disabilities are evaluated 
under Diagnostic Code 5260 for limitation of flexion.  The 
Veteran is not, however, separately rated under Diagnostic 
Code 5261 for limitation of extension of the knee or under 
Diagnostic Code 5257 for instability of the knee.  Under such 
circumstances, the Board will therefore consider (1) whether 
the Veteran is entitled to a higher rating for any limitation 
of motion of either knee for the appropriate period, and (2) 
whether the Veteran is entitled to a separate rating for any 
instability of either knee.  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2009).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2009).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

With respect to instability of the knee, Diagnostic Code 5257 
provides for a 10 percent evaluation where there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assigned where there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation where there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

The Board has considered whether staged ratings are 
appropriate in the present case.  See Fenderson, supra.  For 
reasons discussed in more detail below, the Board finds that 
staging is not appropriate as there is no evidence that 
either the Veteran's left or right knee disabilities 
underwent a change during this appeal.

Having considered the evidence of record, the Board finds 
that the Veteran is not entitled to initial separate 
evaluations in excess of 10 percent for either knee disorder.  
In this regard, the Board notes that the Veteran's bilateral 
knee disorder was manifested during this appeal by subjective 
complaints of pain.  In addition, there is objective evidence 
of noncompensable limitation of motion and arthritis 
established by X-ray findings.  There is no evidence, 
however, of ankylosis; compensable limitation of motion; 
subluxation, instability, or laxity; or impairment to the 
tibia or fibula.

With regards to range of motion testing, an August 2004 VA 
examination report indicates that the Veteran's exhibited 
flexion limited by pain to 110 degrees and full extension to 
0 degrees bilaterally without pain, weakness, incoordination 
or fatigability with repetitive motion.  See DeLuca, supra.  
At an October 2006 VA examination, the Veteran exhibited 
flexion to 120 degrees and full extension to zero degrees 
bilaterally without fatiguing or lack of endurance after 
continuous resistance greater than gravity.  See DeLuca, 
supra.  Finally, a May 2008 VA examination report notes 
flexion limited by pain to 100 degrees and full extension to 
zero degrees bilaterally.  Once again the examiner clearly 
found there was no further loss of motion due to pain, 
repetitive motion, etc.  See DeLuca, supra.

The Board notes that none of the Veteran's examinations, or 
any other competent medical evidence of record, reveals 
flexion limited to 30 degrees or extension limited to 5 
degrees.  Thus, the Board finds that the Veteran is not 
entitled to an initial evaluation in excess of 10 percent for 
limitation of flexion or a separate initial compensable 
rating for limitation of extension of either knee.  

The Board also finds that a separate evaluation under 
Diagnostic Code 5257 is not warranted, as there is no 
evidence of instability of either knee.  In this regard, each 
of the August 2004, October 2006 and May 2008 VA examination 
reports notes negative drawer and McMurray's tests 
bilaterally, and the May 2008 VA examination report notes 
ligamentous structures were stable to varus and valgus force 
bilaterally.  Finally, the Board observes a January 2009 VA 
treatment record indicates the Veteran denied problems with 
loss of balance or falls.  

The Board acknowledges the Veteran's contentions that his 
bilateral knee disability warrants initial separate 
evaluations greater than 10 percent.  However, in determining 
the actual degree of disability, an objective examination is 
more probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected bilateral knee disability.  
See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 
3.159(a)(1) and (2) (2009).

As a preponderance of the evidence is against the assignment 
of initial separate evaluations in excess of 10 percent for 
the Veteran's bilateral knee disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Additional Considerations

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected knee disability.  However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic headaches is denied.

Service connection for coronary artery disease with 
paroxysmal atrial fibrillation is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.


REMAND

The Veteran contends he is entitled to service connection for 
a mood disorder, to include as secondary to service-connected 
disabilities.  During the development of his claim, the 
Veteran was provided a VA psychiatric examination in July 
2004.  The examiner noted the Veteran currently suffers from 
a number of health problems, including degenerative joint 
disease of the knees.  The VA examiner noted that the 
Veteran's depressive problem arises to some extent from the 
Veteran's headache disorder, which has been denied service 
connection above, and his other pain and medical conditions, 
with no further elaboration.  

The Board notes that, at the time of the July 2004 VA 
examination, the Veteran was not service-connected for any 
condition.  However, service connection was awarded for 
bilateral degenerative joint disease of the knees by a 
September 2004 rating decision.  The Court has held that once 
VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision"). As such, in light of the VA 
examiner's July 2004 statement that the Veteran's mood 
disorder arises from "other pain and other medical 
conditions", a remand is necessary for another VA 
examination to determine if the Veteran's service-connected 
bilateral knee disorder is the proximate cause of, or has 
aggravated, his mood disorder.


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination to ascertain the etiology of 
his mood disorder.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should also provide an opinion as 
to the following:

i.	whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not 
(less than a 50 percent probability), 
or as likely as not (50 percent 
probability) that the Veteran's 
current mood disorder is 
etiologically related to his active 
military service. 

ii.	whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not 
(less than a 50 percent probability), 
or as likely as not (50 percent 
probability) that the Veteran's 
current mood disorder is proximately 
due to his service-connected 
bilateral degenerative joint disease 
of the knees.

iii.	if (i) and (ii) are answered in the 
negative, whether it is more likely 
as not (greater than a 50 percent 
probability), less likely as not 
(less than a 50 percent probability), 
or as likely as not (50 percent 
probability) that the Veteran's 
current mood disorder has been 
chronically worsened beyond its 
normal progression by his service-
connected bilateral degenerative 
joint disease of the knees.  If 
answered in the affirmative, please 
address the degree of aggravation.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


